Judgment modified by enjoining the defendants-respondents from maintaining beyond the building fine of the premises 586-590 Seventh avenue in the borough of Manhattan, city, of New York, the upright sign containing the word “ Stanley,” by eliminating from the judgment the provision dismissing the complaint, with costs to each of the defendants-respondents, and instead by awarding costs to the plaintiffs against the defendants-respondents, and as so modified affirmed, with costs to the appellants. No opinion. Settle order on notice reversing findings inconsistent with this determination and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.